FILED

ey ¢ NITED STATES DISTRICT COURT

 

 

ZELDNEE Aiea? gh

 

 

 

Coirdizgzto S:lLl4A pir Japae (22072 lee

 

Oe ZO AM, 2 CVE ay Reding JabawaArnsipAsive

 

Peenedy AX 10425 ft. FPA 72 The Coles

 

Woe frolicsad Te poe CAL "Se Dee peed FS debe S

 

SA GAY Ld ZT) yet frecisve 102 f2Bfrabha

 

Hon (ener Aboot ee ae

 

{L224 AAW. WA Sou

 

fel : ae tz

 

SBefLagye Lilipic Je APF eA!) ae ther 21 ALLEAd «

 

tz ay sex. 2272 uf? bezoredd Be VOLE “ sa - CEM

 

 

 

 

 

Lian Coutl-7e ALACA tae De ALF CA tvith

 

LAS

 

 

BS ee a ee a
Z lac lapse tarde 23 ttS.C.P (740 Ler2Alyy of fauhiley
ar Al) US Tehece Avid CHtPe2cT-

 

 

 

secant oor

 

wee AcLeLy CLUE LAT 3 ‘Bere we? SX 2OLW

 

Dhwve Cticsed Dae dovtecnenr tH72 Lae

 

M11Aled ope. 32/2Ved 2

 

laa Ll EC ~AptTCl/AelZe Zr 1 (8. ‘ae AT

 

 

 

 

 

 

 

\

COAL

 

a é

 

 

 

 

 

 

 

 
Yepartment of Justice
| Bureau of Prisons Regional Administrative Remedy Appeal
North Central Regional Office Part B - Response

A a a a RW oa eS Np AO |
Administrative Remedy Number: 1044125-R1

 

This is in response to your Regional Administrative Remedy Appeal received on August 31, 2020,
regarding the decision of the Discipline Hearing Officer (DHO). You were found to have committed
the prohibited act of Code #104, Possession of a Weapon. You appeal this decision stating staff did
not search the cell prior to your assignment to the cell. You claim the weapon did not belong to you.
You request the incident report be expunged.

It is documented that during a search of your cell, a seven-inch piece of metal, sharpened to a point
on one end, was found under your sink. Consequently, you were issued an incident report _
possession of a weapon.

The DHO considered the reporting officer's documented report, pligtographic evidence, Chain of
Custody, quarter history, and your defense that staff failed to search the cell prior to you occupying
the cell. The DHO noted that the weapon was found under your sink and you are responsible to
ensure your assigned living area is free of contraband. Although you continue to deny the charge,
the DHO sufficiently explained why the greater weight of the evidence supports you committed the
prohibited act.

The discipline process was conducted in accordance with Program Statement 5270.09, Inmate
Discipline Program.

Based on the above information, your Regional Administrative Remedy Appeal is denied.
if you are dissalisfiéd with this response; you may appeal to the-Office.af General Counsel, Federal

Bureau of Prisons, 320 First Street, NW, Washington, DC 20534. Your appeal must be received in
the Office of General Counsel within 30 days from the date of this response.

q- (3 “20 12 Ato Lu
Date J. clara tgirh Di jojo

ialry/20
fo of OLL7_ De EF 2

 

 

Zé. Covsrselapr Lechii2 SOL

 

 

OL a eae

 

 

 

habiinign CAB Je. Looft_A1_ 7e 22 Atal Teale

fecmed’ 7D! fedsl2i-feZ .

 

bitident Jef soi F475SA ILO 0

 

 

ade _Yold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

FLMAE *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL * 11-24-2020

PAGE 002 OF 002 * SANITIZED FORMAT * 06:57:05
REMEDY -ID SUBJ1/SUBJ2. -------------------- ABSTRACT- ~ === =--s0-+s-sseee eee
RCV-OFC RCV-FACL DATE-RCV STATUS STATUS - DATE
1044083-F1 17AM/ CLAIMS OFFICERS DENIED PHONE CALL
FLM FLM 08-27-2020 CLO 09-04-2020
1044125-R1 20AM/ DHO APPEAL
NCR FLM 08-31-2020 CLD 09-28 =21020

ut = Nee wot
renee Mts yer:

\[ ru] 2

P cde Aom >

2 REMEDY SUBMISSION(S) SELECTED
GO000 TRANSACTION SUCCESSFULLY COMPLETED
EXTENSION OF TIME FOR RESPONSE - ADMINISTRATIVE REMEDY

DATE: SEPTEMBER 2, 2020

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTH CENTRAL REGIONAL OFFICE

TO : ANDERSON JOSE COUTINHO-SILVA, 64654-066
FLORENCE ADMAX USP UNT: C QTR: C04-212L

ADDITIONAL TIME IS NEEDED TO RESPOND TO THE REGIONAL APPEAL
IDENTIFIED BELOW. WE ARE EXTENDING THE TIME FOR RESPONSE AS PROVIDED
FOR IN THE ADMINISTRATIVE REMEDY PROGRAM STATEMENT.

REMEDY ID : 1044125-R1

DATE RECEIVED : AUGUST 31, 2020
RESPONSE DUE : OCTOBER 30, 2020
SUBJECT 1 : DHO APPEAL - PROCEDURES
SUBJECT 2

INCIDENT RPT NO: 3415190
RECEIPT - ADMINISTRATIVE REMEDY

-

DATE: SEPTEMBER 2, 2020

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTH CENTRAL REGIONAL OFFICE

TO : ANDERSON JOSE COUTINHO-SILVA, 64654-066
FLORENCE ADMAX USP UNT: C QTR: C04-212L

THIS ACKNOWLEDGES THE RECEIPT OF THE REGIONAL APPEAL
IDENTIFIED BELOW:

REMEDY ID : 1044125-R1

DATE RECEIVED : AUGUST 31, 2020
RESPONSE DUE : OCTOBER 30, 2020
SUBJECT 2 : DHO APPEAL - PROCEDURES
SUBJECT 2

TNCIDENT RPT NO: 3415190
                
  

 

: \ ~ -. we * oe . . sc “ “_ ah
‘ = wee ee Ae - at
NN . a“
~ _ =
: a <7
a veo - ~ “+ |
I ~ ” =e - }
es . |
Ne ae 5 _ -
“BO. cS a |
LOB RENY eo |
rt Wi
. rth Me. : ty enectal mailing
me TE: , Ara 7% qo yiner
rol DAY me ae ESE — yettel Ve 8 “ “rm
ae _
et we vet ® . vetoed 2
on uci ETIGIER™
" ees pene me
| PTE
be x
“ - _ ee ee mona eee _. \
Le ssanisna Wistaso —_ 2
| i+ s8e-vez08 O2 'N3AN3G case en whe ene _
| sory Oe eget bb rede! Lett ysde feet gee TE tf AAUELE fed ts feegel | TSTOSe-PeSOR ,
SSNOHLUNOD ryUuy “-v aadIV ae oe _ 7
1) LYNOD LOIWLSIO SALV.LS GSLLINN .
HYBIO FHL AO 3D1440 |
\sewGalt ‘] BVA ITAL,
OLED.
CEL ZL /

Q0G8- See 800 Souter

  

 

 
